The mother’s proof that the father failed to pay child support as ordered constituted prima facie evidence of the father’s willful violation of the support order (see Family Ct Act § 454 [3] [a]; Matter of Powers v Powers, 86 NY2d 63, 69 [1995]; Matter of Smith v Smith, 55 AD3d 743 [2008]; Matter of Ferrara v Ferrara, 52 AD3d 599, 600 [2008]). The father failed to rebut this prima facie evidence of willfulness by offering competent, credible evidence of his inability to pay (see Matter of Accettulli v Accettulli, 38 AD3d 766, 767 [2007]; Matter of Vasconcellos v Vasconcellos, 37 AD3d 613 [2007]; Matter of Teller v Tubbs, 34 AD3d 593, 594 [2006]; cf. Matter of Kainth v Kainth, 36 AD3d 915, 916 [2007]). Accordingly, the Family Court properly determined that he willfully violated the support order (see Matter of Saintime v Saint Surin, 40 AD3d 1103 [2007]; Matter of Bronstein-Becher v Becher, 25 AD3d 796 [2006]; Matter of Watson v Watson, 21 AD3d 497, 498 [2005]). Rivera, J.P., Angiolillo, Dickerson and Chambers, JJ., concur.